Name: Commission Regulation (EEC) No 3087/91 of 22 October 1991 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcasses of adult bovine animals
 Type: Regulation
 Subject Matter: documentation;  agri-foodstuffs;  animal product;  means of agricultural production
 Date Published: nan

 No L 291 /1523 . 10. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3087/91 of 22 October 1991 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby inserted between the first and second subparagraphs of Article 3 (2) of Regulation (EEC) No 344/91 : 'Where the body responsible for checks is the same as that responsible for classification or where it does not fall under the authority of a public body, the checks provided for in the preceding subparagraph must be carried out under the physical supervision of a public body under the same conditions and at least once a year. The public body shall be informed regularly of the findings of the body responsible for checks.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1186/90 to 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals ('), and in particular Article 2 thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 344/91 of 13 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the clas ­ sification of carcases of adult bovine animals (2) lays down detailed rules for checks on classification ; whereas, with a view to improving the efficiency of on-the-spot checks, provision should be made for additional supervision of the latter by a public body where the body responsible for checks is the same as that responsible for classification or where it does not fall under the authority of a public body ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 119, 11 . 5. 1990, p. 32. (2) OJ No L 41 , 14. 2. 1991 , p . 15.